Case 21-03020-sgj Doc 34-5 Filed 04/22/21                     Entered 04/22/21 17:38:23              Page 1 of 5




 LATHAM & WATKINS LLP                                       BUTLER SNOW LLP
 Andrew Clubok (pro hac vice)                               Martin Sosland (TX Bar No. 18855645)
 Sarah Tomkowiak (pro hac vice)                             Candice Carson (TX Bar No. 24074006)
 555 Eleventh Street, NW, Suite 1000                        2911 Turtle Creek Blvd., Suite 1400
 Washington, District of Columbia 20004                     Dallas, Texas 75219
 Telephone: (202) 637-2200                                  Telephone: (469) 680-5502

 Jeffrey E. Bjork (pro hac vice)
 Kimberly A. Posin (pro hac vice)
 355 South Grand Avenue, Suite 100
 Los Angeles, CA 90071
 Telephone: (213) 485-1234

 Counsel for UBS Securities LLC and UBS
 AG London Branch

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION
------------------------------------------------------------
In re                                                        § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,1 §                          Case No. 19-34054-SGJ11
                                                             §
                                    Debtor.                  §
----------------------------------------------------------- §
UBS SECURITIES LLC AND UBS AG                                § Adversary Proceeding
LONDON BRANCH,                                               §
                                                             § No. 21-03020-sgj
                                    Plaintiffs,              §
                                                             §
vs.                                                          §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                                             §
                                    Defendant.               §
-----------------------------------------------------------




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 21-03020-sgj Doc 34-5 Filed 04/22/21             Entered 04/22/21 17:38:23         Page 2 of 5




                                   NOTICE OF DEPOSITION

       PLEASE TAKE NOTICE that, pursuant to Rule 30 of the Federal Rules of Civil

Procedure made applicable to this proceeding by Rule 7030 of the Federal Rules of Bankruptcy

Procedure, Plaintiffs UBS Securities LLC and UBS AG London Branch (together, “UBS”) in the

above-captioned adversary proceeding (the “Adversary Proceeding”) shall take the deposition of

James Dondero, in connection with Plaintiffs’ Motion for a Temporary Restraining Order and

Preliminary Injunction against Highland Capital Management, L.P. (“Highland” or the “Debtor”)

[Adv. Pro. Docket No. 4] (the “Motion”) and the subject matter set forth in Attachment A, on

April 14, 2021, beginning at 9:00 a.m. Central Time, or at such other day and time as counsel for

UBS, counsel for the Debtor, and counsel for Mr. Dondero agree. The deposition will be taken

remotely via an online platform due to the coronavirus pandemic such that no one will need to be

in the same location as anyone else in order to participate in the deposition and by use of Interactive

Realtime. Parties who wish to participate in the deposition should contact Andrew Clubok and

Robert Allen, Latham & Watkins LLP, at andrew.clubok@lw.com and robert.allen@lw.com, no

fewer than 24 hours before the start of the deposition for more information regarding

participating in this deposition remotely.

                           [Remainder of Page Intentionally Left Blank]
Case 21-03020-sgj Doc 34-5 Filed 04/22/21    Entered 04/22/21 17:38:23     Page 3 of 5




Dated: April 1, 2021                        Respectfully submitted,

                                            /s/ Andrew Clubok

                                            LATHAM & WATKINS LLP
                                            Andrew Clubok (pro hac vice)
                                            Sarah Tomkowiak (pro hac vice)
                                            555 Eleventh Street, NW, Suite 1000
                                            Washington, District of Columbia 20004
                                            Telephone: (202) 637-2200
                                            Email: andrew.clubok@lw.com
                                                   sarah.tomkowiak@lw.com

                                            Jeffrey E. Bjork (pro hac vice)
                                            Kimberly A. Posin (pro hac vice)
                                            355 South Grand Avenue, Suite 100
                                            Los Angeles, California 90071
                                            Telephone: (213) 485-1234
                                            Email: jeff.bjork@lw.com
                                                   kim.posin@lw.com

                                            BUTLER SNOW LLP
                                            Martin Sosland (TX Bar No. 18855645)
                                            Candice Carson (TX Bar No. 24074006)
                                            2911 Turtle Creek Blvd., Suite 1400
                                            Dallas, Texas 75219
                                            Telephone: (469) 680-5502
                                            Email: martin.sosland@butlersnow.com
                                                   candice.carson@butlersnow.com

                                            Counsel for UBS Securities LLC and UBS
                                            AG London Branch
Case 21-03020-sgj Doc 34-5 Filed 04/22/21         Entered 04/22/21 17:38:23         Page 4 of 5




                                      ATTACHMENT A

  1.     The formation or acquisition of Sentinel Reinsurance, Ltd., Sentinel Re Holdings, Ltd.,

         and their affiliates.

  2.     The organizational structure of Sentinel Reinsurance, Ltd., Sentinel Re Holdings, Ltd.,

         and their affiliates.

  3.     The identities of the directors and officers of Sentinel Reinsurance, Ltd., Sentinel Re

         Holdings, Ltd., and their affiliates.

  4.     The Legal Liability Insurance Policy dated as of August 1, 2017 between Sentinel

         Reinsurance, Ltd. as Insurer and Highland CDO Opportunity Master Fund, LP,

         Highland CDO Holding Company, and Highland Special Opportunities Holding

         Company as Insureds (the “Insurance Policy”), including without limitation (i) the

         purpose and terms of the Insurance Policy; (ii) any amendment thereto; (iii) board

         minutes or resolutions concerning the Insurance Policy; (iv) claims made on the

         Insurance Policy; (v) communications with the IRS concerning the Insurance Policy;

         and (vi) any similar agreements.

  5.     The Purchase Agreement dated as of August 7, 2017 between Sentinel Reinsurance,

         Ltd. as Purchaser and each of Highland CDO Opportunity Master Fund, L.P., Highland

         CDO Holding Company, and Highland Special Opportunities Holding Company as

         Sellers (the “Purchase Agreement”), including without limitation (i) the purpose and

         terms of the Purchase Agreement; (ii) any amendment thereto; (iii) the transfer of assets

         pursuant to the Purchase Agreement; (iv) board minutes or resolutions concerning the

         Purchase Agreement; (v) communications with the IRS regarding any assets transferred

         pursuant to the Purchase Agreement; and (vi) any similar agreements.
Case 21-03020-sgj Doc 34-5 Filed 04/22/21          Entered 04/22/21 17:38:23         Page 5 of 5




  6.     The Memorandum dated June 30, 2018 and entitled “Tax Consequences of Sentinel

         Acquisition of HFP/CDO Opportunity Assets” (the “Tax Memo”), including without

         limitation (i) the origin and purpose of the Tax Memo; (ii) any diligence conducted to

         support the Tax Memo and the $105,647,679 value of assets listed in the Tax Memo;

         (iii) any amendment thereto; (iv) board minutes or resolutions concerning the Tax

         Memo; and (v) any similar memoranda.

  7.     Assets transferred from Highland Capital Management, L.P., Highland CDO

         Opportunity Master Fund, L.P., Highland Special Opportunities Holding Company,

         and/or Highland Financial Partners, L.P. to Sentinel Reinsurance, Ltd. and/or Sentinel

         Re Holdings, Ltd., including without limitation (i) the assets transferred pursuant to the

         Insurance Policy or Purchase Agreement; (ii) the value of any such transferred assets;

         (iii) any subsequent transfer or dissipation of such assets; (iv) the request to redeem the

         value of any such assets from Highland Multi Strategy Credit Fund, L.P., (f/k/a

         Highland Credit Opportunities CDO, L.P.); and (v) the accounts used to transfer or

         receive any such assets.
